J-A30041-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DOLORES LLOYD,                                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

GENTLE DENTIST AND DR. VLADIMIR
DERESCUIC, DDS,

                            Appellees                  No. 957 EDA 2014


                Appeal from the Order Entered February 18, 2014
              in the Court of Common Pleas of Philadelphia County
                Civil Division at No.: August Term, 2013 No. 3580


BEFORE: LAZARUS, J., MUNDY, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                      FILED FEBRUARY 18, 2015

        Appellant, Dolores Lloyd, appeals pro se from the February 18, 2014

Order, which denied her petition to open a judgment of non pros.             We

quash.

        Appellant’s brief in this matter consists of a less than two-page letter,

to which she appended documents from the underlying action.                (See

Appellant’s Brief, at 1-2). In it, she states that she did not realize that she

needed to file a certificate of merit, and because of a combination of

ignorance and ill health, she was unable to file a certificate of merit in a

timely fashion. (See id.). She also appears to request that we direct the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A30041-14


trial court to accept medical records and a letter from her doctor in lieu of a

certificate of merit. (See id. at 2).

        “When issues are not properly raised and developed in briefs, and

when the briefs are wholly inadequate to present specific issues for review, a

court will not consider the merits thereof.”      Commonwealth v. Sanford,

445 A.2d 149, 150 (Pa. Super. 1982) (citations omitted).

               Although this Court is willing to liberally construe materials
        filed by a pro se litigant, pro se status confers no special benefit
        upon the appellant. To the contrary, any person choosing to
        represent [herself] in a legal proceeding, must, to a reasonable
        extent, assume that [her] lack of expertise and legal training will
        be [her] undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-1285 (Pa. Super. 2006), appeal

denied, 918 A.2d 747 (Pa. 2007) (citations omitted).

        Here, Appellant’s brief does not contain any argument, statement of

the questions involved, detailed factual averments, or any citation to

relevant legal authority. Thus, the defects in Appellant’s brief are significant

and substantially encumber our appellate review.         See Pa.R.A.P. 2101 (“if

the defects are in the brief or reproduced record of the appellant and are

substantial, the appeal or other matter may be quashed or dismissed.”).

Accordingly, because Appellant’s brief is defective to the point that it

constitutes a violation of Pa.R.A.P. 2101, we may impose the sanction of

quashing the appeal.       See Sanford, supra at 150; see also Pa.R.A.P.

2101.

        Appeal quashed.

                                        -2-
J-A30041-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2015




                          -3-